OFFICE   OF    THE   ATTORNEY      GENERAL   OF   TEXAS
                                   AUSTIN




                                            ,,
&norable    300 aoraon
cowlty   Attoroe~, thy    ooclnty       ;
Pupa. Texu
08 Jane 8, 19936,the r0ii0wikt4 Order was ent***d In
tb minute8 0r tha Commlaaloaen' Court:
      **Kleatian     held Yi&y14, 1@96, oanvra8ad
   an4 ruulta      deolti to 7 8# f0110W8:
      g@For the orsatlon aa6 Lsaorporati.on
                                          of
   the i&rayCotadz Wind Srooba Qoaurvatioa
   Dl~triot.
                   **SSC Vote0
      ""~db&.nat the wetioa UA      iaoerpor*t~a
   et the taraloopntl  rind amMa       Ooasorvrtioa
   DirtHat
           hrticlu 163e-&, Vernon's 6nnotrttedCIVIL ;titatutae,
in regard to the canva@a of returns and order deolrlrlneererltlon
0r wind iiroelonDlstriotl providea ua iollowclr


            “YQO. 3. When tho returne of the eleotion
      mntlcnob in Sex~lon 8 huve boon oantamod by the
      C~mtda.d.oner~Court, tho nrult or euoh electIon
      ahell             by order entered on the Mlnutea




     oioaiwl and Ineorpcwataddth all rI&tlr,
     authority cod prIvilegr8 heroin oonfsrred a~tlau-
     thorIw4 bJ Seotion 89, of Artlole XVI, of the
     con8titutfo~. r0r the purpow or oon6arvIngand re-
     olaw     the 803.1In luah DistrIat.w (Unaersaorlng
     oura)
           Sal4 artlalo eeoee to be Imperative In mob provialona
requiring that an order of the Countr     Jud&e drolvring suob Oletrlct
aroatod and inaorporstd bo imao       ciad lnt( lr d,
                                                    eta., before such
Dirtriot ahall k deem& lo@lly areated        and Inoorporatad,ata.
              If luoh an or&r, aa oontompiatod by th atatote,           warn
Ln toot   a&a of lamed bf tha County 3a6gr and ha id14             to eator
mm, em roqulred b$ thlr ltatato, than, in that           8vent,   w 1.e no
reaaon   why  8ue   ahou.Ld  not now or hcroaftor ba anton& *MO        pro
tuna   In tha Ylwtea or the Comatiaionon* aourt, and a seztlrfea
BODY thereof     antord In the Doed &Word8 of the Countr,           Thla
gr&aun       itlregsirdto looal 09t103 prohibitioneleotiona         ,laap-
proval ln thr iollowiq o(~maz                          la3 s. w. (aa)
614; Yoavor t. 8t4t0,       1SS 8.                         r we l&nit
tb amllaatlon or luoh oaae~                                it   to onter a
nun0 ii-0 tan0    judwnt orordor only.        It       iotiii im taken,
tin .oroatfoa and Inoorporatlbnof luoh Dlatriot shall data from
tbo tlnw ot tha aotunl entry ot the oerti?io&       oopy    in the De&
RoooZda, and not data back to the ieautmoe of the order.
           Iicwevur,it no rush order was over made. wo kucw
ot no authority prchlbitlng tho lssuonoo ct one ot this tlW
by the present Ccuntl Jutlge,brsoa on tho duly entoroa order
deoltmlng the rosulta of the elootlon.
           In elthor of the two nsxt abcvo sot out Instaaoeo,
auoh or&or met be enterud and a oertitied oopy thereof be N-
ooraod as speoI?ical)jaet out in tho statuto  in order to OCIQ-
ploto the legal oroetlon an4 lnocrp0ratIonof ouch District.
             It Is to bs untlarstood thrrt we are not,here passing
upon the legality OS your elaotlon, but we are assuming, for the
purpcsos ot our answer, th a l   t
                                 vo r y tU.ng
                                            Qne In the attemptoa
orortlon of suoh Dlotrlot up to and lnolu8Ingthe entry on the
Connissloners*   Court uinutss  of tho order dOOloring tho result
at said lleotlon, was regular an4 acoordlng tc law.
           yletrust ttm above satls?aotcrIl~answers your quea-
tlon as tc the aroatlorra? a Wlad i3rcsIonConservationDietriot.
           In wgard to your qusstloa dolt    torming  a 9011 Ccn-
Senatlcn Mstrlot, we have Oantolly 0cnsldoredarticle lbSaa-4,
Vornon*s Annotated Civil Statutes,  togothor with Ito logIslstlve
history aa aftoatlng #aid Artlolr USa-g, an8 rind DO reoscn why
the lmd4WnOra of yosr oooat~, prsvidiag the State 5011 Conserva-
tion Board find8 it 4esirabls  anA neoesaary, ooul4  not form such
a Dlatrlot atter a lads1 llootIsn, lto., under the terma of said
Article lb5s4.
          In this eonsmotIon, ua oall mar lttubtlon to sub-
l80tion (b) ot SeOtIos Ic0t uld Art1010 liNa4, whom a8 a
Doolaratlonor Pclloy It grovidos that:

           “*   L   l   th e
                           lgeaolor oreated, powers o o nter r ed
     and the lotivltlao oontsmplatsd In this i*otfor the
     o o nsena tlo onf lo lla ndwater r ea o ur ~e~
                                                 und fo r th e
    ro&iotlon 05 pub110 6amage reoultlng iron failure
    to eonaerve suoh rutural rJsouroe8, shall be supplo-
    mentary and oompls:~ataryto the work of various river
    on4 othar authorltles scu eatabllshedin the Stato and
    tc othor State offloero, ogonoIOs, and tlIstrIotslngsrgod
    Is oloaoly nlatod pruJeot8, aad shall not be duplIaotlre
    thsroof nor ccn?lIotlngtherowlth.m
           6e ~180 oall your attention to oubacction C. of
iiec.5 of &bum3 3lll x0. 444, .4oteof the 47th Lc&ieltit.ure,
ikqp.11~~
        ;leeaio~,(~~ndingthe Aat of the 46th Zeglslature
euthorizlngmuch 6oil Coneerwtlon Dietrlets)on p.:ce511,
whioh stste8 al)followar

          "Thi8 net &hall Uot 1x1anplea affect, lm-
    pair, nor lapin@ upon the pro+lmlonaOS Rouse
    Bill Ho. 978, not. bt the tQ#ulat Sea&ion of the
    Forty-fourthLegislature,    under which Wind Erosion
    Conuenation Dirtri~btr   have boon areatab or may
    hrmftar   be arwtW!,   but tha   8um   ir, expresalr
     praaonrd in aacfMaaoe with the term thereof;    the
    Atate doll Gonnnatlon Board ahall hare authority,
    worzing alth th& gotemin$ bo6l.a of the Wind bv-
    elan Consmotlon Di8triot8, to put lnto operation
    in eaid Sin6 Gsoaion CotmonrrtionDistricts such
    gro~isiosxs or thl8 at.rs ema not in aonfllot with
    the prar~.oioim of Houe6 Bill Ho. 978, Aota of the
    Its&&,2 hfJ8iOJl Of the ]POrty-fourth&&JilrletUre."




                                              Your6 tory ally




                                               Robert      i..   LattiPore.   Jr.


UL:LP